Citation Nr: 1707363	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee retropatellar pain syndrome.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee retropatellar pain syndrome.

3. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee retropatellar pain syndrome.

4. Entitlement to service connection for right ankle disability, to include as secondary to a service-connected right knee retropatellar pain syndrome.

5. Entitlement to service connection for a bilateral eye disability, to include as secondary to a service-connected right knee retropatellar pain syndrome.



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to October 1990 and from March 1991 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran has since relocated and the Atlanta, Georgia, RO is now handling the Veteran's claims.

In March 2009, the Veteran submitted a VA Form 9 to perfect her appeal, on which she included a request for a Board hearing at the RO. In October 2011, however, she submitted written notification withdrawing her request for a hearing. As such, the Board is proceeding with a review of these claims without the Veteran's hearing testimony. 

This case was before the Board in December 2012, at which time the issues of entitlement to service connection for a low back disability, left knee disability, left hip disability, right ankle disability, and bilateral eye disability were remanded for additional development. Although the Board regrets the additional delay, for the reasons expressed below, further remand is required in this case. Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a low back disability, left knee disability, left hip disability, and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

A bilateral eye disability was not incurred in or aggravated by active military service, and was not proximately caused or aggravated by a service-connected right knee retropatellar pain syndrome.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met. 38 U.S.C.A. § 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a), 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation was amended during the course of this claim to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in January 2007 and March 2007, prior to the initial adjudication of the claim in November 2007, and in a later March 2011 letter. Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private records) has been completed. The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate her claim. In a statement received in October 2016, she indicated that she had no further information or evidence to submit. The Board is also unaware of any such records. Moreover, the Veteran has been afforded an appropriate VA examination. Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

II. Service Connection

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's currently diagnosed eye condition does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection for a bilateral eye disorder on a presumptive basis as a chronic disability is not merited.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014).

Refractive error of the eye is not considered to be a disease or injury within the meaning of the statutes governing service connection. See 38 C.F.R. §§ 3.03(c), 4.9. 

Pertinent evidence of record includes the Veteran's STRs, post-service medical treatment records from the Durham and Savannah VA Medical Centers, private records from C.F. Eye Associates, a January 2016 VA examination report, and lay statements.

The Veteran's STRs are silent as to any diagnosed eye condition, injury, or complaint throughout service. In November 2007, the Veteran sought treatment at a private facility, C.F. Eye Associates, reporting a gradual onset of reduced vision in both eyes. She stated to clinicians that she suffered a fall in 2000 where she hit her head, resulting in headaches and frequent pain in the left eye. The clinician opined that cataracts accounted for the Veteran's complaints, with no treatment recommended. Choroidal folds and trichiasis were also diagnosed. December 2007 records show a computed tomography (CT) scan, negative for pathology. 

In January 2008, the Veteran was referred to the Fayetteville VA Medical Center and screened for any eye condition. Throughout 2008, the Veteran was seen at Durham VA Medical Center for regular ophthalmology consultations, as well. 

An eye health examiner at Savannah Outpatient Clinic in July 2013 diagnosed refractive errors of the bilateral eyes. An August 2013 treatment record diagnosed decreased left eye acuity with no associated head or ocular trauma, and refractive error. A CT was conducted again, with no pathology found. 

In January 2014, a clinician noted that the Veteran had refractive error with no visual complaints and a history of decreased left eye visual acuity, with probable refractive amblyopia. In a June 2014 statement, the Veteran stated she fell in 2000 due to her right knee instability, hit her head on the floor, and experienced decreased vision subsequently.

In April 2015, a Savannah VA eye health examination demonstrated stable refractive errors and subnormal vision. An eye health examination conducted in March 2016 demonstrated refractive amblyopia and refractive errors.

Following remand by the Board, in January 2016 a VA examiner determined that the Veteran's eye condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness. The rationale stated that the left eye refractive amblyopia existed prior to the Veteran's military service, and was less likely than not proximately due to or the result of the Veteran's service-connected right knee condition, noting that refractive amblyopia is genetic and not related to or aggravated by any type of knee condition. The examiner stated that a baseline level of severity was able to be determined, and it was noted that longstanding reduced visual acuity in the left eye was believed to be refractive amblyopia, with visual acuity ranges from 20/30 to 20/50.

The Board attaches significant probative value to the January 2016 VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included consideration of the Veteran's pertinent medical history. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board acknowledges the Veteran's contention that her left eye visual acuity decreased following a 2000 fall. However, there is no current pathology supporting that contention. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board notes that while the Veteran's statements are competent to describe her history of worsening eyesight, as the cause of any change in visual acuity involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, she is not competent to render such a complex medical opinion regarding etiology of an eye disorder. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the Veteran's left amblyopia is due to refractive error of the eyes, consistent with the adequate opinion of the VA examiner, who is a medical professional. As noted above, VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of the applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9. 

The weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to either eye. Service treatment records do not reflect any findings or complaints of eye disease or eye injury. While the Veteran has contended that her disorder worsened since service following a fall in 2000, she has not contended that there was any superimposed injury of the eye during service. Thus, the Board finds that the Veteran's left eye amblyopia is due to refractive error of the eyes and is not related to a superimposed disease or injury in service, and therefore, direct service connection is not warranted. See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).

With no evidence of a current diagnosis other than that due to a refractive error of the eye, secondary service connection is also not warranted. See 38 C.F.R. §§ 3.310, 4.9. As noted in the January 2016 examination report, the Veteran's post-service treatment records show a longstanding reduced visual acuity due to refractive error and establish a baseline for the disorder. The examiner noted that the current severity of the condition is not such that it has been aggravated beyond its natural progression by any falls suffered by the Veteran due to her service-connected right knee disability. The current diagnosis of the Veteran's eye disorder does not reflect trauma or injury proximately caused or aggravated by a service-connected right knee disability; therefore, secondary service connection is not warranted. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral eye disability, to include as secondary to a service-connected right knee retropatellar pain syndrome, is denied.


REMAND

VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran essentially contends that her service-connected right knee disability has caused her to fall many times, as well as has caused an altered gait, which in turn have caused disabilities in her low back, left knee, left hip, and right ankle. Service connection may be granted for a disability that is proximately due to or the result of a service connected disability 38 C F R § 3.310(a).

Post-service outpatient treatment records include clinical records related to these claimed orthopedic problems. The Board notes that the record contains several VA examination reports with conflicting opinions. The Veteran underwent VA examinations in November 2007, November 2008, March 2013, and March 2016. The Board finds that the most recent VA addendum opinion of March 2016 is inadequate for determining whether the Veteran's low back, left hip, left knee, and right ankle disabilities were either incurred in or aggravated by service, or proximately caused or aggravated by the Veteran's service-connected right knee disability. 

The Board's December 2012 remand directed the VA examiner to opine on both direct service connection and connection secondary to the service-connected right knee disability for each of the listed conditions. However, the March 2016 examination report does not properly consider the Veteran's contention of how each disability is potentially connected to the right knee disability. Moreover, the report uses an incorrect standard for determining service connection. Finally, the results of the March 2013 VA examination are not taken into account or reconciled with the March 2016 addendum determinations. Therefore, the remand instructions were not substantially complied with, and unfortunately, another remand is necessary to provide the Veteran with an adequate VA medical examination and opinion. Stegall v. West, 11 Vet. App. at 268 ("where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance"); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A. Low Back, Left Hip, and Left Knee

As noted above, the Veteran has contended that her current low back, left knee, left hip, and right ankle disorders are the result of numerous falls she has suffered due to her service-connected right knee disability. The March 2016 VA examiner observed conditions of chronic lumbar strain, chronic left knee strain, and chronic left hip strain. However, she opined that the claimed conditions were not proximately caused or aggravated by the right knee disability because chronicity could not be established, the Veteran would have had complaints related to the claimed conditions prior to 2005 since the claimed injury occurred during military time, and aggravation could also not be established because of a lack of chronicity. 

Such an opinion misunderstands the Veteran's contention that her right knee disability causes her to fall often. The fact that a Veteran's STRs may not indicate evidence of the claimed secondary disorder is irrelevant to a secondary service connection claim. Further, a lack of chronicity in the Veteran's post-service medical records is also not fatal to a secondary service connection claim, as injuries proximately due to a service-connected condition could potentially occur at any time. Finally, while a lack of treatment records after discharge until 2005 can be considered, it is not dispositive evidence that a condition did not exist. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

The Veteran's post-service medical records are replete with complaints of injury after falls due to her right knee "locking up" or "giving out." As pertinent evidence in the record, the Veteran's lay statements must be afforded due consideration. 38 U.S.C.A. § 1154(a) (West 2014). Since the VA examiner's March 2016 addendum opinion did not contemplate the Veteran's lay statements, the opinion is inadequate for purposes of determining secondary service connection. See Layno v. Brown, 6 Vet. App. at 469 - 470; Kahana v. Shinseki, 24 Vet. App. at 435.

The March 2016 VA addendum medical opinion also does not reconcile the March 2013 VA medical opinion, which found the low back, left knee, and left hip disabilities to be as least as likely as not incurred in service. Noting many of the same instances of treatment in service, the VA examiner provided a contradictory opinion in March 2016 to that which she provided in March 2013 without any explanation of the discrepancy. 

Given the potential change in current diagnoses since the March 2013 examination, a new VA medical opinion is needed to determine both the current nature of the claimed disorders and to provide an adequate opinion regarding whether the low back, left knee, and left hip disorders were proximately caused by or aggravated by the service-connected right knee disability. 

B. Right Ankle

A review of the Veteran's STRs fails to reveal any treatment related to her right ankle. There is no indication she reported any symptoms related to her right ankle at any time during service. 

The Veteran's post-service records show ongoing treatment for injuries to the right ankle suffered from falls precipitated by the service-connected right knee disability. March 2005 records from Oklahoma City VA Medical Center noted the Veteran fell and injured her right ankle; upon x-ray examination, a "bone chip ankle" was indicated. An examination at the Foot and Ankle Institute in July 2007 revealed sinus tarsitis and peroneal tendonitis. Records from Fayetteville VA Medical Center in November 2007 show the Veteran underwent physical therapy for her right ankle disorder. April 2010 records from Lyster Army Health Clinic indicate that the Veteran's right ankle showed abnormalities, pain, and instability. A calcific density was noted at the tip of the laterous malleolus, appearing to represent sequela from old trauma. 

A November 2008 VA examination revealed right ankle tendinitis with post-traumatic changes on x-ray. The examiner concluded that the injury was less likely than not incurred in service because there was no evidence of an ankle condition in service. In a March 2013 VA examination, it was noted that while the Veteran had a history of right ankle pain, there was no current pathology. An addendum examination in March 2016 again determined that there was no injury at the time of the examination. 

Additional notations throughout the Veteran's medical files denote injuries to the right ankle due to occasional falls, consisting of sprains and strains with considerable pain. Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). However, lay testimony regarding observed symptoms must be considered by a VA examiner in determining whether secondary service connection is warranted. 38 U.S.C.A. § 1154(a).
Further, as indicated above, the existence of abnormalities on x-ray examination and observed instability of the right ankle meet the low threshold required for VA to provide a new examination and medical opinion. McLendon v. Nicholson, 20 Vet. App. at 83 (2006). Additionally, none of the VA examination reports on the right ankle disorder have opined on the possibility that the right ankle has been repeatedly injured by falls proximately caused by the service-connected right knee disability. Given the Veteran's contention that the right knee disability has caused the right ankle disorder and the evidence of recurring injuries, any adequate medical opinion must address that assertion.

For the claims of entitlement to service connection for the low back, left knee, left hip, and right ankle, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, specifically to include records from March 2016 to the present.

2. Arrange to have the Veteran scheduled for a VA examination. The claims file should be made available for review. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's low back disability, left knee disability, left hip disability, and right ankle disability were proximately caused or are aggravated (i.e., permanently worsened beyond natural progression) by her service-connected right knee retropatellar pain syndrome.  If aggravation is found, the examiner should quantify the degree of such aggravation, if possible.

A rationale is requested for all opinions given.

4. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


